Citation Nr: 1522362	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  11-27 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected hepatitis C.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected cirrhosis associated with hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to April 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated June and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The claims file includes evidence, including medical treatment records, submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, the file includes a March 2015 written statement from the Veteran and his representative waiving RO consideration of the additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran is seeking increased initial ratings for his service-connected hepatitis C and cirrhosis.  Unfortunately, the Board finds both claims require remand for further development.

First, the most recent VA examination is from 2009.  Evidence since that time, including the Veteran's testimony during his March 2015 hearing, suggests his disabilities have increased in severity since his previous examination.  However, the claims file does not include sufficient medical evidence in order to accurately rate the severity of the Veteran's disabilities.  Accordingly, remand for an updated VA examination is required.

Additionally, the evidence included in the claims file, including a March 2015 letter from Dr. Moulis, suggests the Veteran continues to receive relevant treatment from Dr. Moulis at the Borland-Groover Clinic in Post Orange, Florida.  However, the claims file only includes treatment records from Dr. Moulis through approximately February 2009.  Accordingly, these updated relevant treatment records should also be obtained upon remand.

Accordingly, the case is REMANDED for the following actions:

1.  First, after obtaining the proper authorization from the Veteran, obtain any available treatment records from Dr. Moulis at the Borland-Groover Clinic in Port Orange Florida, including relevant treatment records since February 2009, and associate them with the claims file.  Any negative response must be fully documented in the claims file.

2.  After obtaining the updated private treatment records, provide the Veteran with a VA examination to determine the nature and severity of his service-connected hepatitis-c and cirrhosis of the liver.  The examiner should be provided with a complete copy of the Veteran's claims file, including the updated records from Dr. Moulis, and a full rationale should be provided for any opinion expressed.  All required testing should be conducted.

3.  Then, readjudicate the issues on appeal based on the entirety of the evidence.  If the appeals are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




